Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on October 4, 2021.  Application No. 16/344,195, is a 371 of PCT/US2017/058144, October 24, 2017, and claims the benefit of U.S. Provisional Applications Nos. 62/534,990, filed July 20, 2017; 62/443,040, filed January 6, 2017; and 62/412,119, filed October 24, 2016.  In a preliminary amendment filed September 10, 2019, Applicant canceled claims 2, 4-18, 20-34, 36-43, 45-59, 62, 63, 66, 67, 70, 71, 75-100, 105-116, 121-124, 130-157, and 162-164.  In an amendment filed December 21, 2020, Applicant cancelled claims 74, 158-161, and 165, and added new claims 167 and 168.  In an amendment filed May 19, 2021, Applicant cancelled claims 60, 101-104, and 119-120.  Claims 19, 35, 61, 64, 65, 68, 69, 72, 73, 117, 118, 125-128, 166, and 167 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  Claims 1, 3, 44, and 129 are examined below.   
Rejection Withdrawn
The rejection of claims 1, 3, 44, and 129 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cho et al., U.S. Patent No. 5,780,472, .  
New Rejection Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 44, and 129 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ting et al., US2004/0097483 A1.  The CAS Abstract for Ting discloses the following compounds and pharmaceutical compositions thereof: 

    PNG
    media_image1.png
    387
    292
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    528
    314
    media_image2.png
    Greyscale

(Ting et al., citing CAS Abstract for the compounds depicted above.)  These compounds read on compounds of the formula of claim 1, wherein the formula, n is 0; B forms piperidinyl; Het is –C(O)NH-; R1 is a substituted heterocycle (piperidine); L2 is C(O); and R5 is an unsubstituted C5-heteroaryl comprising a 6-membered ring (pyridinyl) or an unsubstituted C5-heteroaryl-C1-alkyl (pyridinylmethyl).  
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625